DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Allowable Subject Matter
Claims 1 through 10 and 12 through 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach 
 A method of forming an integrated chip, comprising: forming a test line letter structure comprising one; the second polysilicon structure has one or more polysilicon sidewalls that face away from the dielectric structure and that continuously extend in a first closed path around the gap; and wherein the dielectric structure comprises one or more dielectric sidewalls that continuously extend in a second closed path around the first closed path.
 A method of forming an integrated chip, comprising: forming a select gate layer over a substrate; selectively etching the select gate layer to concurrently form a first conductive layer, dummy structures,  a dielectric, a control gate layer; and selectively etching the control gate layer to form a second conductive layer having one or more sidewalls continually extending along a closed path defining an alpha numeric character, wherein the closed path continuously extends around the one or more dummy structures.
 A method of forming an integrated chip, comprising:depositing a first conductive structure; forming a dielectric layer; depositing a second .
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        




/D.J.G/Examiner, Art Unit 2817